 


109 HR 4443 IH: Higher Education Tax Deduction Expansion Act of 2005
U.S. House of Representatives
2005-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4443 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2005 
Mr. Israel introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the deduction for qualified tuition and related expenses. 
 
 
1.Short titleThis Act may be cited as the Higher Education Tax Deduction Expansion Act of 2005. 
2.Extension of deduction for qualified tuition and related expenses 
(a)ExtensionSection 222 of the Internal Revenue Code of 1986 (relating to qualified tuition and related expenses) is amended by striking subsection (e). 
(b)Increase in dollar limitationSubsection (b) of such section of such Code is amended to read as follows: 
 
(b)Dollar limitationThe amount allowed as a deduction under subsection (a) with respect to the taxpayer for any taxable year shall not exceed $7,500.. 
(c)Effective dateThe amendments made by this section shall apply to payments made in taxable years beginning after December 31, 2005. 
 
